 EVEREADY GARAGE, INC13labor dispute to peaceful adjustment scarcely constitutes restraint and coercionwithin the meaning of this ActThe attempts to induce K-C to consider the Local's contract proposals beforecalling in lawyers for assistance in negotiating were not unlawfulAs we have seen,Board precedents authorize seeking to persuade a party to bargaining not to selectparticular individuals or classes as negotiatorsApart from the failure to meetwhich is no significance in this connection-the Respondents did not, in my opinion,go beyond thatHence, even if it be assumed that the Respondents were under astatutory duty to meet with K-C, their attempts to persuade K-C to meet withoutJones would be violative of the Act only if insisted upon a condition of agreement onbargainingmattersThe Respondents' conduct here did not constitute such aninsistenceThe Respondents did not make agreement conditional upon the ehmina-tion of JonesIndeed they did not even make meeting conditional upon itAs wehave seen, in the last direct exchange of views on December 4, 1958, Union BusinessAgent Smith urged Joplin Kowalchyk to look at the Local's proposals, and if K-Cthen felt that it needed its lawyer to bring hun into the negotiationsK-C declinedthis invitationUnder such circumstances I cannot find that the Respondents in-sisted upon the exclusion of Jones either as a condition of agreement or as a condi-tion of negotiating, or even that they unqualifiedly refused to meet with hunAs to the threat to strike on December 9 unless K -C began to live up to the termsof the Association contract since the strike itself is not asserted to be restraint orcoercion, the threat to engage in it cannot beIn any event, the threat on its facebelies any conclusion that it was an attempt to cause K-C to dispense with theservices of JonesFor the foregoing reasons it is found that the Respondents'conduct here allegedwas not violative of Section 8(b)(1)(B) of the Act It will therefore be recom-mended that the complaint be dismissed[Recommendations omitted from publication IEveready Garage, Inc.andInternational Union of OperatingEngineers,Local Union No. 428,AFL-CIO;and Construction,BuildingMaterial and Miscellaneous Drivers, Local UnionNo. 83, affiliated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers.CasesNos21-CA-3334 and 21-CA-3483January 5, 1960DECISION AND ORDEROn August 20, 1959, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practicesalleged in the consolidated complaint, as amended, and recommendingthat the complaint be dismissed, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the General Counselfiled exceptions to the Intermediate Report and a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman Leedom and Members Bean and Fanning]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and126 NLRB No 4 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in these cases, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the follow-ing modifications.Following a strike in November 1958, and the filing of charges inCase No. 21-CA-3334, the parties entered into an informal settle-ment agreement, and the Respondent reinstated all the dischargeesand strikers who desired reinstatement.The complaint alleges,interalia,that the Respondent thereafter discriminated against its employ-ees who were union members by giving them reduced hours of workwhile granting overtime and premium-paid field work only to non-union employees, and also by discharging Woodley, Guy, and Brandon,three of the reinstated strikers.The Trial Examiner concluded thatthe evidence did not support these allegations.We agree with thisultimate conclusion, although not with all the subsidiary findings.'We note that the discharges of Woodley, Guy, and Brandon, allegedto be discriminatory, all occurred on Tuesday, March 10, after 2 hoursof work. 'The Respondent's weekly payroll period includes Wednes-day.There is no comment in the Intermediate Report regarding thecoincidence of the three discharges, apparently unconnected, occur-ring on the same day, during working hours, before the end of theworkweek, with no indication of what precipitated the dischargesat that particular time.The Intermediate Report finds Woodleyresponsible for several work derelictions, but the latest date givenfor any of them is February 27.With reference to Guy, the Inter-mediate Report finds that he unreasonably delayed delivery of neededsupplies by going to the wrong place to pick them up even thoughhe had the name and address of the supplier on a purchase order.There is considerable doubt, on the record as a whole, that he was givensuch an order, or whether, as he testified, he was given the directionson the telephone while out on another errand. In any event, the pur-chase order placed in evidence by the Respondent is dated March 11,a day after Guy's discharge.With regard to Brandon, who had beenemployed for 3 years, the Intermediate Report relies on the fact that1We note, for example,the following inaccuracies and omissions in the IntermediateReport, It comments on the Respondent'sreinstatement of each of three strikers(Woolley, Guy, and Brandon, all later discharged) after the November 1958 strike "al-though his name did not appear on any of the aforementioned settlement agreementdocuments,"but fails to note that one such document,from a Board field examiner tothe parties(dated February 5 and not February 3, 1959,as stated in the report), sum-marizes the settlement terms as including a provision that "the strikers shall be re-instated..." ;it refers to strikers who were reinstated as "former"employees who were"rehired" and to their having "quit" when they had gone on strike;it points out Guy'sfailure to let the manager know, as he promised to do,whether he wanted to work onSaturdays, but fails to note that Guy went on strike on the day he was asked to do so;it states that Guy, who had been on the third shift before the strike, was reinstated toa "more desirable shift," but fails to note that Guy did not want the transfer ; and inanalyzing payroll records to show that union members were not discriminatorily givenshorter hours,itmakes comparisons in three instances with a nonunion employee whoworked only 16 hours one week, but fails to note that this employee was terminated thatweek after working two 8-hour days. EVEREADY GARAGE, INC.15a superintendent of Long, for whom the Respondent did most of itswork, requested that Brandon not be sent to do field work because ofhis excessive talking.The superintendent in question, however, testi-fied that he made this request in February. Brandon had at that timebeen on strike for several weeks, and someone else was doing the fieldwork in question.Nevertheless, although the issue is not free from doubt, we are notconvinced that the General Counsel has established the alleged dis-crimination by a preponderance of the evidence. The fact is that therecord contains no indication of why Woodley, Guy, and Brandonshould be selected for discriminatory discharge in March 1959.Al-though they had gone on strike in November 1958, they were notamong the seven men whose discharges precipitated that strike.2Noris there any showing that the three dischargees were union officers,organizers, or in any way outstandingly active on behalf of theUnions.Moreover, while the General Counsel alleged that the Re-spondent discriminated against returned strikers by sending themhome at times during the day, thus reducing their hours of work, andby eliminating the overtime and premium-paid field work they wereallotted before the strike,Woodley was never sent home and had notworked overtime before or after the strike, Guy lost only 4 hours oneweek because the equipment on which he was working broke down,and Brandon was never sent home and, moreover, did get some fieldwork, although less than before the strike.Furthermore, some of theconduct of the dischargees advanced as reasons for the dischargeswas admitted or clearly established on the record as a whole. Finally,as the General Counsel failed to establish that the Respondent, afterentering into the settlement agreement, displayed antiunion bias, dis-criminated with regard to the working conditions of any of its union-member employees, or engaged in the other unfair labor practicesalleged in Case No. 21-CA-3483, we, like the Trial Examiner, willneither pass upon the conduct alleged in Case No. 21-CA-3334 toconstitute violations of the Act, nor consider such conduct in relationto the violations alleged to have occurred since the settlement agree-ment.Under all the circumstances, therefore, and on the basis of theTrial Examiner's credibility resolutions,' we shall adopt the TrialExaminer's recommendation and dismiss the complaint.[The Board dismissed the complaint.]2 The Respondent's general manager admitted that he terminated these men in Novem-ber 1958 "because I suspected they were having union activities."3 The General Counsel takes issue with some of the Trial Examiner's credibility resolu-tions.As it is the Board's established policy,however,not to overrule a Trial Examiner'sresolutions as to credibility except where,as is not the case here,the clear preponder-ance of all the relevant evidence convinces it that the resolutions were incorrect,we find,contrary to the General Counsel's contentions,no basis for disturbing the Trial Examiner'scredibility findingsStandard Dry Well Products,Inc, 91 NLRB 544, enfd 188 P. 2d362 (C.A. 1). 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon two separate charges filed jointly on December 1, 1958 (Case No. 21-CA-3334) and on March 12, 1959 (Case No. 21-CA-3483), respectively, by InternationalUmon of Operating Engineers, Local Union No. 428, AFL-CIO, herein calledLocal 428, and Construction, Building Material and Miscellaneous Drivers, LocalUmon No. 83, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, herein called Local 83,1 the General Counsel of theNational Labor Relations Board, herein respectively called the General Counsel 2 andthe Board, through the Regional Director for the Twenty-first Region (Los Angeles,California), issued a consolidation complaint, dated April 28, 1959, against Ever-ready Garage, Inc., Phoenix, Arizona, herein called Respondent, alleging that Re-spondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (a) (1), (3), and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charges, order of consolidation, and consolidated complaint, togetherwith notice of hearing thereon, were duly served upon Respondent, upon Local 428,and upon Local 83.Specifically, the consolidated complaint alleged that Respondent (1) since on orabout November 28, 1958, has refused the Union's request to recognize and to bar-gainwith it as the exclusive collective-bargaining representatives of the employeesin a certain stated appropriate unit, despite the fact that the Unions then were, andstillare, the selected and designated collective-bargaining representative of theemployees in said appropriate unit as their collective-bargaining representatives; (2)since on or about November 6, 1958, by engaging in certain stated acts and conductinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act; (3) on or about November 28, 1958, dischargedseven named employees 3 because of their memberships and activities in behalfof the Unions; (4) since on or about February 14, 1959, without prior consultationwith the Unions, has altered terms and conditions of employment by eliminatingcertain benefits previously enjoyed by the employees; and (5) on or about March10, 1959, discharged three named employees,4 and since said date has refused toreinstate them, because of their memberships and activities in behalf of the Unions.The consolidated complaint also alleged the filing of the charge in Case No.21-CA-3334, alleging violations of Section 8(a)(1), (3), and (5) of the Act, theinformal settlement of this charge by agreement, the approval of the agreement bythe aforementioned Regional Director on or about March 3, 1959, the withdrawal bythe Regional Director of his approval of said agreement on or about April 27, 1959,and the revival of the allegations in the charge in Case No. 21-CA-3334.On May 29, 1959, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.Pursuant to due notice, a hearing was held from June 10 through 15, 1959, atPhoenix,Arizona, before the duly designated Trial Examiner.All parties wererepresented by counsel who were afforded full opportunity to be heard, to examineand cross-examine witnesses,to introduce evidence pertinent and relevant to theissues,to argue orally at the conclusion of the taking of the evidence, and to filebriefs on or before July 15, 1959. Briefs have been received from Respondent'scounsel and from counsel for the Unions which have been carefully considered.Upon the entire record in the case and from his observations of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSEveready Garage, Inc., an Arizona corporation, has its principal offices and placeof business in Phoenix,Arizona, where pit is engaged in repairing and maintaining ingood usable condition automotive and heavy equipment.Conjointly Local 428 and Local 83 are referred to herein as the UnionsThis term specifically includes counsel for the General Counsel appearing at thehearing.3 Albert B. Holiday, Charles Washa, Ca.ywoodJones, Kenneth Warner, Robert Harrell,Toivo Donoho, and Virgil Jones4 CharlesWoodley, Johnny C. Guy, and WillieBrandon. EVEREADY GARAGE, INC.17Since starting its business operations on November 17, 1958, Respondent's opera-tions have been mainly confined to rendering services and furnishing goods toJohn F. Long, Home Builder,Inc., also of Phoenix, Arizona,and herein called Long.On an annual basis Respondent's billings to Long amount to more than$50.000.Long's annual out-of-State purchases of goods, products,and material aggregatemore than$50,000.Upon the above undisputed facts, the Trial Examiner finds that during all timesmaterial Respondent has been and now is engaged in commerce within the meaningof the Act and that it will effectuate the purposes of the Act for the Board to assertjurisdiction in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 428 and Local 83 are labor organizations admitting to membership employ-ees of Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Pertinent FactsA. PrefatorystatementOn December 1, 1958, the Unions filed with the Board a joint charge (Case21-CA-3334) alleging, in substance,that(1) since on or about November 28, 1958,Respondent,in violation of Section 8(a)(5) of the Act, refused to recognize orbargain with them as representatives of its employees in a certain appropriate unit;(2)Respondent,in violation of Section 8(a)(1) and (3) of the Act dischargedVirgil Jones, Caywood Jones, Robert Harrell,Toivo Donoho, and Charlie Washa,on or about November 23, 1958, and thereafter refused to reinstate them, becauseof their memberships and activities in behalf of the Unions;and (3)by certain otheracts and conduct violated Section 8 (a) (1) of the Act.Under date of February 3, 1959,5 a Board field examiner wrote the parties asfollows:This will confirm the understanding reached by you yesterday at a joint con-ference with the undersigned relative to the terms and conditions of settlementin the above case.The Company will1.Bargain collectively upon request with the International Union of OperatingEngineers,Local Union428,AFL-CIO,and Construction,BuildingMaterial& Miscellaneous Drivers, Local 83, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers, jointly, for a unit of all employees ofEveready Garage, Inc.,excluding office clerical employees,watchmen, pro-fessional employees,and supervisors as defined in the Act.2.Offerimmediate reinstatement toAlbert HolidayToivo DonohoCaywood JonesCharlieWashaVirgilJonesKenneth Warner3.Make a lump-sum payment of $2,000 in full settlement of the-back-payclaims of all the above-named, plus Robert Harrell.The Company will makeout individual checks to each of the seven above-named in amounts to bedetermined by James W. Cherry, Jr., Attorney for the NLRB,after investigationof their interim earnings and claims for loss ofpay.Thelump sum of $2,000is to be pro-rated and divided among the claimants in accordance with theresults of the investigationof back-payclaims.The Company will deliver the individual checks to Mr. Cherry of this officeupon receipt of notification that the Settlement Agreement,executed in accord-ance with this understanding,has been approved by the Regional Director.4.Post the required 8 (a) (1) (3)and (5)Notice to Employees immediatelyupon receipt of notification that the Settlement Agreement has been approvedby theRegional Director.In addition to the above,it is understood that the strike will terminate imme-diately and that the strikers shall be reinstated with full seniority rights uponprompt application for employment following termination of the strike.A Settlement Agreement containing provisions as stated above will besubmitted to the parties for signature as soon as the exact pay amounts have'Unless otherwise noted all dates hereinafter mentioned refer to 1959.554461-60-vol 1263 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen determined for each of the claimants.Meanwhile the Company shouldsubmit to Mr. Cherry specific data as to the probable earnings of Holiday, V.Jones, C. Jones, Harrell, Warner, Donoho, and Washa, had theyremained inthe employ of Eveready to date.As I indicated at the conference yesterday, it is my intention to recommendto the Regional Director that this Settlement Agreement be approved.Under date of February 9, Local 428 wrote John A. Murphy, Respondent's counseland its secretary-treasurer, as follows:This will confirm our oral agreement of this afternoon, relative to the abovecase.This agreement, as I understand it, consists of the following items:(1)That the Unions will remove their Pickets from the Company's premiseson or before Thursday, February 12, 1959.(2)That some of the men entitled to reinstatement by the Company willreport for work at 8:00 A.M. Thursday, February 12, 1959.(3)That the Unions will notify the Company of the exact number of menwho will report for work on February 12th, by the afternoon of Wednesday,February 11th, 1959.(4)That the remainder of men entitled to reinstatement by the Companywill report for work at 8:00 AM. on Friday, February 13th, 1959, with theexception of Charles Washa, who may return to work any time during thecalendar week of February 16th through 21st inclusive; and those men whoare now presently employed, and who desire to give their present employersnotice of termination before returning to Eveready Garage, Inc., may alsoreturn to work during the calendar week of February 16th through 21stinclusive.If this agreement, as I have stated above, does not conform to your under-standing of our agreement, please notify me at once so that any misunder-standing can be corrected before putting this agreement into effect.On February 12 Donoho, Holiday, Virgil and Caywood Jones, and Washa werereinstated with back pay and on February 13 Warner likewise was reinstated withback pay.6Under date of March 2 a formal written agreement was entered into betweenthe Unions and Respondent, which was approved, in writing, by the aforementionedRegional Director on March 3.The agreement, besides providing for certain steps to be taken by Respondent toremedy the violations of the Act alleged in the aforesaid charge, also provided for(1) the offer of reinstatement, with back pay, to Albert B. Holiday, Charles Washa,Caywood Jones, Kenneth Warner, Toivo Donoho, and Virgil Jones; the payment of$495 in back pay to Robert Harrell; and (3) the posting of a notice, a copy ofwhich was attached to and made a part of said agreement, by Respondent in which,among other things, Respondent stated (a) it would, upon request, bargain collec-tively with the Unions as the exclusive representatives of all Respondent's employees,exclusive of those persons within certain stated classifications, (b) it would not inany manner interfere with, restrain, or coerce its employees in the exercise of therights guaranteed in Section 7 of the Act, and (c) it would not discourage member-ship in the Unions or in any other labor organization.B. The chronology of the facts relative to Case No. 21-CA-3483Under date of March 5, Larry Dugan, business representative of Local 428, wroteMurphy requesting him to fix an early date for the purpose of negotiating a collective-bargaining contract with the Unions.Under date of March 6, Murphy wrote Dugan that he would meet with theUnions at his offices at 2 o'clock on the afternoon of March 17.7On March 10, Respondent discharged Woodley, Guy, and Brandon.8On March 12, the Unions filed with the Board a joint charge alleging that byunlawfully discharging the above named three persons and by engaging in certainother unlawful acts, Respondent violated Section 8(a)(1) and (3) of the Act.On the same day, March 12, the Unions placed a picket line in front ofRespondent's premises whereupon 6 of remaining 17 employees walked off the job.60n February 12, former employees Brandon, Chamberlain, Guy and on February 13,former employee Woodley were also rehired7The letter explains that because of Murphy's court appearances he was unable to fixan early date.sThese discharges are discussed in detail below under subsection III, C. EVEREADY GARAGE, INC.19By letter dated March 19, Murphy wrote Dugan as follows:On March 6, 1959, we advised you that the undersigned as a representativeof Eveready Garage, Inc., would be available to meet with representatives ofyour Union and that of Local No. 83 on March 17th at 2:00 P.M. in myoffice for the purposes of commencing contract negotiations covering wages,hours and other conditions of employment affecting the employees ofEveready Garage, Inc.In view of the fact that we heard nothing from you or your attorneysobjecting to this suggested date, we assumed it was acceptable.We waited tomeet with you on March 17th, but neither you nor any other representativefrom the Unions appeared.Notwithstanding the fact that you have placedpicket lines on Eveready Garage, Inc., we want you to know that we aredesirous of meeting with you and commencing contract negotiations.We will, therefore, appreciate your advising us as to what yourintentionsare in the matter and what date, if any, would be satisfactory with you forsucha meeting.On March 24, Dugan replied to Murphy's March 19 letter as follows:In reply to your above letter, in which you requested that I advise you oftheUnion's intentions regarding a meeting with Eveready Garage, Inc., forthe purpose of attempting to negotiate a Collective Bargaining Agreementcovering the Company's employees, please be advised that, notwithstandingthe fact that-1/The Company has failed to comply with all the terms of the NationalLabor Relations Board Settlement Agreement of March 3, 1959, in Case No.21-CA-3334; and2/That the Company has failed to comply with all of the terms of theSettlement Agreement of February 9, 1959, between the Company and therespective Unions; and3/That the respective Unions now have a Picket Line around thepremises of the Company because of their alleged Unfair Labor Practicesagainst certain of their employees on March 10, 1959 and previous thereto-Representatives of the International Union of Operating Engineers, Local428, and Teamsters Union, Local 83, will be available to meet with author-ized representatives of the Eveready Garage, Inc., on April 8, 1959, at 1:00P.M. in the Engineers Hall at 20 South 16th Avenue, Phoenix, Arizona, forthe purpose of attempting to negotiate a Collective Bargaining Agreement.Nothing contained herein shall be construed as a waiver on the part of anyof the Company's previous or present employees and/or the InternationalUnion of Operating Engineers, Local 482, and/or Teamsters Union, Local 83,of any rights they may have arising out of the above matters.As suggested in Dugan's March 24 letter, Murphy went to the offices of Local 428at the appointed hour on April 8.When he asked to see Dugan, he was informedby the receptionist that Dugan was not at the hall.Whereupon Murphy left.A bargaining meeting was arranged for and held on April 20, at the offices ofLocal 428.There, each party was represented by a duly qualified representative.After some discussion was had relative to the failure of the ,parties to meet on April8,Murphy inquired whether the Unions intended to negotiate a separate collective-bargaining contract or would insist that Respondent agree to be bound by theterms and conditions of the contract which the Associated General Contractors thenhad with the various construction unions.Dugan replied that the Unions "didn'tknow at that time," adding that since Respondent had failed to carry out all theterms of the settlement agreement and had discriminatorily fired three men, hethought those matters would have to be settled "before we proceeded to negotiate acontract or went any further in negotiations."Murphy then stated he would ascertainifRespondent would reinstate the three men in question and whether Respondentwould discharge the men it had hired as replacements during the first strike.No other meetings were held between the Unions and Respondent.9C. The alleged discriminatory dischargesOn March 10, Respondent discharged Woodley, Guy, and Brandon. The com-plaint alleged, and the General Counsel contended at the hearing, that their dis-charges were violative of the Act.B It is significant to note that at no time did the Unions, or either of them, submit toRespondent any written contract proposals. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDWoodley was first hired by Respondent on November 15, 1958.Unlike most ofthe persons in Respondent's employ when it first commenced operations, Woodleyhad not previously worked for Long.Woodley attended a meeting called by the Unions at the hall of Local 428 onNovember 27, 1958. This meeting was attended by practically all of Respondent'semployees.There Woodley signed a Local 428 membership application card.10The following day, November 28, after representatives of the Unions had visitedthe plant and had demanded that Respondent recognize and bargain with the Unionsas the bargaining representatives of Respondent's employees, Respondent dischargedfour employees.The Unions within a few hours of said discharges, placed a picketline around Respondent's plant.Seven of the remaining 12 employees,includingWoodley, quit their jobs.The remaining five employees continued to work.Woodley, although his name did not appear on any of the aforementioned settle-ment agreement documents, was reinstated on February 13.In support of its contention that Woodley's discharge was for just cause and notfor the reasons advanced by the General Counsel, Respondent points to the followingevidence, which the Trial Examiner finds to be credible:On February 13, Woodley refused to move a blade when he was instructed to doso by a Respondent supervisor, on February 15 he refused to use a "toe yin" gaugewhen ordered to do so and insisted upon using a steel tape; on February 14 andagain on February 18, Vice President Patterson had to direct Woodley to quit talkingto an outside salesman and return to his job; on or about February 18, Woodley,although not authorized to do so, took it upon himself to weld a truck stake.Hedid the job so poorly that the stake had to be removed; on or about February 19 hepainted a truck in a sloppy manner, on or about February 22 Woodley was againwarned by Patterson to discontinue his conversation with an outside salesman, andon or aboutFebruary 27 Woodleyfailed to follow instructions in removing andreplacing a truck grille.On another occasion Woodley was properly reprimandedfor failing to properly remove all the bushings from a certain truck, for againtalking to an outside salesman;and for failing to install trailer tongues in a propermanner.Guy was first hired on November 17, 1958.He never worked for LongHeobtained his job through his father-in-law, a friend of Patterson.Guy signed aLocal 83 membership application card at the Unions' November 27 meeting.When Guy went to the plant on November 28 to get his weekly pay check,Patterson asked him if he "wanted to work Saturdays."Guy replied that he wouldlet Patterson know, but he never did so.Although Guy's name does not appear upon any of the aforementioned settlementagreement documents,he was offered reinstatement and reinstatedon February 12.The credible evidence discloses that Guy was discharged on March 10, for reasonsother than those advanced by the General Counsel.This conclusion is based uponthe following:On February 24, Guy so negligently operated the steam cleaningapparatus that the equipment was put out of commission; on March 6, he failed tonotify Respondent that he had received a traffic ticket for overtime parking thecompany truck which he was operating that day; and on March 9, Guy was sent topick up certain urgently needed parts at a company located about 8 miles fromRespondent's plant. Instead of expediting the mission, he was gone approximately21/2 hours.His excuse for the delay was that he had gone to the wrong place despitethe fact that the name and address of the concern to which he was to go was onthe purchase order he had in his possession.Brandon was employed by Long for approximately 3 years prior to being hiredby Respondent on November 17, 1958.When the picket line was established onNovember 28, 1958, Brandon left the plantThe following morning, November 29, Long's purchasing agent, McPherson, whowas one of Brandon's supervisors while in Long's employ, telephoned Brandon toinquire why he did not report for work.When Brandon replied that he did not wantto work behind the picket line, McPherson stated that the tire jobs which Brandonhad been performing for Long and Respondent would thereafter be done exclusivelyon Long's property which was not being picketed.Brandon then reported for work.He continued in Respondent's employ, but working on Long's tires and othermaterials on Long's property, until about the end of 1958, when the tire equipmentwas removed to Respondent's property.Brandon quit because he refused to crossthe picket line.ioMost, if not all, employees attending said meeting signed either Local 428 or Local 83membership application cards. EVEREADY GARAGE, INC.21Despite the fact that Brandon's name did not appear on any settlement agreementdocuments,Respondent offered Brandon reinstatement and reinstated him onFebruary 12.The credible evidence clearly establishes that Brandon was discharged on March10, for failure to perform his work properly and for excessive talking.This findingis based, in part, on the following quotation from Patterson's credited testimony:Q.What were your reasons then for discharging [Brandon]?A. Laziness, more than anything else; and talking.Q. Can you explain to the Examiner a little more in detail how he talked?A. Yes, sir.Delivery men and salesmen and Long's employees who wouldcome in to have flats fixed that were going down would be there in the yardand Willie (Brandon) seized every opportunity he could get, instead of doinghis work laying there before him, to stop and shoot the breeze with them, ratherthan get his work out first.Q.Did he repair the tires that were brought promptly?A. No, sir.There were a number of occasions that the other boy had tohelp him.Q.Did you ever warn Mr. Brandon with reference to his talking and notgetting his work out?A. Yes, sir, I warned him. I said, "Willie [you] are going, to have to quitthis goofing off.We have had a pickup in the field since you were here beforeand we have got to get these units out."Q. Did he improve his work any after you talked to him about it?A. No, sir, it had no effect on him.D. Other purported discriminationThe General Counsel's contention, raised at the hearing, that after the Unions'adherents returned to work in February their workweeks were shorter than those ofthe nonunions is not sustained by the record as a whole.Respondent's pay roll records, the correctness of which has not been questioned,coupled with other credited evidence, discloses:Washa, for the week ending February 18. worked 24 hours. This was the resultofWasha starting back to work in the middle of the pay period. For the weekending February 25, he worked a total of 37 hours.Arthur Shaw, who was also amechanic on the second shift and a nonunion man, worked only 16 hours. For theweek ending March 4, Washa worked 20 hours by reason of the fact that he had hurthis hand and also because he absented himself from work to get married. For theweek ending March 11, Washa worked only I day, having returned to work that dayafter his wedding trip.Woodley, for the week ending February 18, worked 32 hours having returned towork late in that pay periodFor the week ending February 25, Woodley worked40 hours.For the week ending March 4, he worked 381/2 hours having taken timeoff to go to the doctor.He was fired on March 10.Virgil Jones worked 40 hours the week of February 18; 25 hours the week endingFebruary 25. (This compares with 16 hours of work performed by Arthur Shaw, anonunion man performing the same type of work as Jones for the same period);during the week ending March 4, Jones worked 40 hours and on the week endingMarch 11, he quit.Caywood Jones worked a 40-hour week the week ending February 18; for the weekending February 25, he worked 241/2 hours as compared to 16 hours for the sameperiod worked by Arthur Shaw doing comparable work; during the week endingMarch 4, he worked 40 hours, and the week ending March 11, he quit.Donoho, for the week ending February 18, worked 36 hours, having started towork in the middle of the pay period. For the week ending February 25, he worked36 hours having quit early one day to go home with Woodley. For the week endingMarch 4, he worked 40 hours.He quit during the week ending March 11.Chamberlain, during the week ending February 18, worked 40 hours.During theweek of February 25 he quit.Holiday, during each of the weeks worked from February 11 to March 11, heworked 40 hours each week.Brandon, worked 40 hours each week after returning to work, except for the lastweek when he was fired.Guy worked 36 hours for the week ending February 18, having started in themiddle of the pay period.For the week ending February 25, he worked 36 hoursby reason of the fact that the steam cleaning plant broke down through his ownnegligence.For the week ending March 4, he worked 40 hours. On March 10, hewas fired. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarner, upon returning to work for the week ending February 18, worked 32hours, having started 1 day late for that pay period.During the week ending Febru-ary 25 he worked 36 hours, having quit early on Saturday. For the week endingMarch 4, he worked 40 hours. On March 11 he quit.Analysis of the payroll records further reflect that nonunion men such as Barnett,Claunch, Gruhler, Arthur Shaw, and David Shaw also had short workweeks duringthis same period of time.Contrary to the General Counsel's contention the record reveals no discriminationin assignment of duties to strikers who returned to work.Woodley testified that hehad been switched from mechanical work to painting and body work. By his ownadmission this transfer was made at his request.Guy, who was a helper on the third shift prior to the first strike, was transferredto a more desirable shift upon his return to work in February.Likewise, the record fails to sustain the General Counsel's contention that afterthe men returned to work in February, Respondent discriminated against the ad-herents to the Union in the allotment of overtime work.The General Counsel's further contention that Brandon was discriminated against,upon his return to work in February, by being refused field work is not supported bythe record as a whole." This change in job duties was solely brought about at therequest of Long's general superintendent who requested Patterson not to sendBrandon into the field to change tires or to do any other work there because Brandoninterfered with Long's employees by engaging them in extensive conversation.The record is also devoid of any credible evidence that Respondent failed or re-fused to bargain collectively with the Unions after the execution of the settlementagreement or in any manner unlawfully interfered with the employee's statutoryrights.E.Concluding findingsUpon the entire record in the case, the Trial Examiner is convinced, and finds,that the General Counsel has failed to prove by a fair preponderance of the credibleevidence that Respondent has violated the terms of the settlement agreement orhas committed any unfair labor practices since its execution.Therefore, pursuantto the long standing Board policy,12 the Trial Examiner honors the settlement agree-ment and declines to consider any incident which took place prior thereto as a basisof a finding of an unfair labor practice.Accordingly, the Trial Examiner will recom-mend that the consolidated complaint be dismissed, in its entirety.Upon the basis of the foregoing findings of fact, and upon the record as a whole,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Eveready Garage, Inc., Phoenix, Arizona, is engaged in, and during all timesmaterial was engaged in, commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 428 and Local 83 are labor organizations within the meaning of Section2(5) of the Act.3.The allegations of the consolidated complaint that Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1),(3), and (5) of the Act have not been sustained by substantial evidence.[Recommendations omitted from publication.]11 This job pays more per hour and a field worker normally receives overtime work.12 See, for example,Wooster Brass Company,80 NLRB 1633, and cases cited therein.Local 20, Bakery and Confectionery WorkersInternationalUnion of America [Berwick Cake Company]andSamuellannuzzi.Case No. 1-CB-525. January 8, 1960DECISION AND ORDEROn July 27, 1959, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that the126 NLRB No. 3.